DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending of which claim 1 is in independent form.  Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The arguments filed on 08 November 2021 as part of a Request for Continued Examination as they relate to the 35 U.S.C. 103 rejections of the claims have been fully considered.  

Applicant’s Argument:
On pages 6-9 of the remarks, Applicant’s representative appears to argue that neither the Shoens reference nor the D’Alo reference disclose the independent claim limitation reciting, determine one or more file system calls transforming the originator snapshot into the second snapshot based on the difference between the second snapshot and the originator snapshot.  Applicant indicates that Examiner is relying on the D’Alo reference at paragraph [0011] to teach the recited claim limitation and Applicant argues that identifying system processes that run during execution of software does not reasonably correspond to the recited claim limitation.
Examiner’s Response:
The Shoens reference at paragraphs [0023] – [0025] and [0141] discloses efficient snapshotting in file systems and the use of a base snapshot and a delta snapshot to determine a difference and use the difference to update a secondary file system.  Additionally, D’Alo at paragraph [0002] teaches the use of use signatures, wherein a use signature can be a process [i.e., system call to execute a process] to identify software running on a system.  D’Alo at paragraph [0011] teaches taking an initial snapshot of running processes, executing a piece of software, taking a final snapshot of running processes, determining the difference between the two snapshots and using the difference as a use signature for the executed software which as illustrated in D’Alo at paragraphs [0002] and [0031] can be used to identify when a piece of software is being run on a system.  Examiner is of the position that, D’Alo at paragraph [0011] teaching taking an initial snapshot and a final snapshot of running processes, and determining the difference reads on the claim limitation reciting determin[ing] one or more 

Applicant’s Argument:
On page 9 of the remarks, Applicant’s representative appears to argue that the reasons for combining the Shoens reference with the D’Alo reference amount to conclusory statements and do not satisfy the requirements of 35 U.S.C. 103.  Furthermore, Applicant argues, Examiner does not explain how incorporating D’Alo’s use signature with Shoens’ initial snapshot and delta snapshot would allow Shoens’ to determine one or more file system calls transforming the Shoens’ initial snapshot into the delta snapshot based on the difference.  Lastly, Applicant’s 

Examiner’s Response:
Shoens discloses using snapshots and snapshot deltas in a file system and determining differences between the snapshots and changes made to a primary file system.  D’Alo teaches using initial and final snapshots, determining the differences between those snapshots to determine the processes that began running on a system between the time period of the initial snapshot and the final snapshot.  Examiner is of the position that before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the use of snapshot in determining changes made to a file system and the updating of a secondary file system as disclosed in Shoens, with the use of snapshot deltas to identify the execution of a process or application between two time periods as taught in D’ALO to facilitate in tracking processes running on a system (See D’ALO paragraph [0002]).

Applicant’s Argument:
On page 11 of the remarks Applicant’s representative appears to argue that by Examiner stating that the cited portion of D’Alo at paragraph [0011] is analogous to identifying processes being executed between snapshots on a file system does not address the actual language of claim 1 reciting determine one or more file system calls transforming the originator snapshot into the second snapshot based on the difference between the second snapshot and the originator snapshot.  


Examiner’s Response:
The cited portion of text argued by the Applicant is found first in the Response to Arguments section of the Final Rejection dated 30 August 2021, and in response to Applicant’s argument that the Examiner’s previous motivation to combine the references proffered by the Examiner amount to mere conclusory statements with no rational underpinning and impermissible hindsight.  The Examiner’s purpose in the mapping of the claim limitation and further explanation provided was in an effort to further elaborate and expand upon what his motivation to combine references was and his rationale underpinning in an effort to make his position clear to the Applicant so that it could be understood and responded to by the Applicant.   Examiner is of the position that the record is clear as to what portion of the cited art he is mapping to the claim limitation and explained in a way that it is sufficient to allow Applicant to respond.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shoens et al. U.S. Pub. No. 2012/0317079 (hereinafter “Shoens”) in view of D’ALO et al. U.S. Pub. No. 2007/0150587 (hereinafter “D’ALO”).
Regarding independent claim 1, Shoens discloses:
A system, comprising: a plurality of computer hosts, each comprising one or more Central Processing Units, one or more file systems, a host operating system, and one or more memory locations; wherein the one or more Central Processing Units of a first computer host of the plurality of computer hosts is operatively connected to the one or more memory locations and configured to execute software on a host operating system (Shoens at paragraph [0027] discloses a plurality of file systems on a plurality of hosts.  Further, Shoens at paragraphs [0081] - [0082] discloses the plurality of hosts being coupled to CPUs or processors. Lastly, Shoens at paragraphs [0083] – [0084] discloses the plurality of hosts comprising memory which may store software program instructions.)
   
create one or more snapshots of the one or more file systems, identify one of the snapshots as an originator snapshot, identify a second snapshot and determine a difference between the second snapshot and the originator snapshot (Shoens at paragraph [0141] discloses the primary data storage maintaining a base snapshot, Examiner is interpreting the base snapshot as an originator snapshot.  Examiner is of the position that Shoens at paragraph [0141] further discloses that after the primary file system is modified, the primary system takes a delta snapshot, or second snapshot, and determines the difference between the two snapshots, and transmits the delta to a secondary storage system such that the secondary storage system can be brought up to date.)
 
Shoens does not disclose:
determine one or more file system calls transforming the originator snapshot into the second snapshot based on the difference between the second snapshot and the originator snapshot.
Mores specifically, while Shoens at paragraph [0141] discloses determining a difference or delta between two snapshots of a file system and transmitting the difference to a secondary storage system such that the secondary storage system can be kept up to date and the modified blocks are transmitted to the secondary storage system with what Examiner is interpreting as a write system call to the secondary system containing instructions as to which blocks to modify, Shoens does not disclose  determining what underlying file system call resulted in the new snapshot being generated, or as recited in the claims determine one or more file system calls transforming the originator snapshot into the second snapshot based on the difference between the second snapshot and the originator snapshot, for example, a recall or rollback file system call.  In other words, while Shoens determines a write system call to modify blocks, for example, X through Y as such and the result of that call is a transformation or update of the file system and resulting snapshot, Shoens does not determine based on the delta that a, for example, Rollback file system call was made.  
However, D’ALO at paragraph [0011] teaches, in the context of a software catalog, comparing an initial snapshot of running processes, and a final snapshot of running processes, determining a difference, and creating a signature representative of the executed processes that resulted in the difference, i.e., identifying a process executed on the underlying system that caused the difference in snapshot data.
The Shoens reference at paragraphs [0023] – [0025] and [0141] discloses efficient snapshotting in file systems and the use of a base snapshot and a delta snapshot to determine a difference and use the difference to update a secondary file system.  Additionally, D’Alo at paragraph [0002] teaches the use of use signatures, wherein a use signature can be a process [i.e., system call to execute a process] to identify software running on a system.  D’Alo at paragraph [0011] teaches taking an initial snapshot of running processes, executing a piece of software, taking a final snapshot of running processes, determining the difference between the two snapshots and using the difference as a use signature for the executed software which as illustrated in D’Alo at paragraphs [0002] and [0031] can be used to identify when a piece of software is being run on a system.  Examiner is of the position that, D’Alo at paragraph [0011] teaching taking an initial snapshot and a final snapshot of running processes, and determining the difference reads on the claim limitation reciting determin[ing] one or more 
Examiner is of the position that before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the use of snapshot in determining changes made to a file system and the updating of a secondary file system as disclosed in Shoens, with the use of snapshot deltas to identify the execution of a process or application between two time periods as taught in D’ALO to facilitate in tracking processes running on a system (See D’ALO paragraph [0002]).

transmit instructions corresponding to the one or more file system calls from the first computer host to a second computer host, of the plurality of computer hosts, that does not include the second snapshot, wherein the instructions include information enabling the one or more of the CPUs of the second computer host to transform the originator snapshot into the second snapshot (Examiner is of the position that Shoens at paragraph [0141] discloses sending write instructions to a secondary storage that instruct the secondary storage in which blocks to modify to transform an original snapshot into a second snapshot.)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Shoens discloses:
wherein the one or more file systems is one or more of POSIX, ZFS, XFS, ext4, btrfs, LVM+, AWS, a journaling file system, and a logical volume manager (LVM) (Shoens at paragraph [0091] discloses in part, “FIG. 3 illustrates a data storage subsystem for maintaining (e.g., allocating, reading, writing, and deallocating) some blocks for index tables, some for space maps, and others for usable space for data storage…While we describe this method of writing to alternate index table copies, other methods, such as write journaling, can be used to protect against system failure during index table writes.”)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Shoens as modified with D’ALO discloses:
wherein the one or more file system calls that transform the originator snapshot into the second snapshot is comprised of file system calls that create the second snapshot from the originator snapshot (Shoens at paragraphs [0027] and [0141] discloses replicating a file system to a secondary file system using snapshots and difference data, and D’ALO at paragraph [0011] teaches identifying underlying system processes that resulted in snapshot differences.)  

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Shoens as modified with D’ALO discloses:
wherein the one or more file system calls that transform the originator snapshot into the second snapshot are configured to create, modify, delete or move one or more files and directories if the files and directories were created, modified, deleted, or moved respectively between when the originator snapshot and second snapshot were created (Shoens at paragraph [0141] discloses in part, “…take a delta snapshot, examine the space map block entries of the file system to identify the modified blocks between the base snapshot and the delta snapshot…”  Additionally, Shoens at paragraph [0142] discloses in part, “…only backing up the blocks that have been modified since last back up.”  Lastly, D’ALO at paragraph [0011] teaches identifying underlying system processes that resulted in snapshot differences.) 

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Shoens discloses:
wherein the one or more file system calls that transform the originator snapshot into the second snapshot provide historical versioning (Shoens at paragraph [0023] discloses in part, “Snapshots can be taken periodically, hourly, daily, or weekly or on user demand. They are useful for a variety of applications including recovery of earlier versions of a file following an unintended deletion or modification…”)

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Shoens discloses:
wherein the first computer host is configured to execute the software to transmit the original snapshot and the one or more file system calls to the second computer host (Shoens at paragraph [0141] discloses in part, “…transmit the modified blocks from the primary data storage system to the secondary data storage system.”  Further, Shoens in the Abstract discloses data replication of a primary file system on a primary host to a secondary file system on a secondary host, Examiner is of the position that data replication necessitates an initial transfer of data from a primary host to a secondary host.)  

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Examiner is of the position that the primary host disclosed in Shoens at paragraph [0027] corresponds to a sender host and the secondary host of Shoens at paragraph [0027] corresponds to a receiver host.

Regarding dependent claim 11, all of the particulars of claims 1 and 10 have been addressed above.  Additionally, Shoens discloses:
wherein the originator snapshot is sent from the sender host to one or more second snapshots at the one or more receiver hosts (Shoens at paragraph [0027] discloses in part, “In a first aspect of the invention, a method includes determining the primary data block to replicate by reading a space map block entry (b, e) of the primary data block, wherein b represents the first snapshot and e the last snapshot to use the primary data block; computing a checksum of a primary data block of the primary file system to replicate on the secondary file system; sending the primary data block number from the primary host to the secondary host.”)

Regarding dependent claim 12, all of the particulars of claims 1 and 10 have been addressed above.  Additionally, Shoens discloses:
wherein the originator snapshot is replicated from the sender host to one or more second snapshots at the one or more receiver hosts (Shoens in the Abstract discloses replicating a primary file system on a primary host to a secondary file system on a secondary host using snapshots.)

Regarding dependent claim 13, all of the particulars of claims 1 and 10 have been addressed above.  Additionally, Shoens discloses:
wherein the sender host and the one or more receiver hosts is either a same host computer or different host computers (Examiner is of the position that Shoens at Figure 1 provided below discloses …different host computers.)

    PNG
    media_image1.png
    517
    675
    media_image1.png
    Greyscale


Regarding dependent claim 14, all of the particulars of claims 1 and 10 have been addressed above.  Additionally, Shoens discloses:
wherein the one or more snapshots comprise a plurality of snapshots and the plurality of snapshots are identified as originator snapshots (Shoens at paragraph [0027] discloses in part, “…a method includes determining the primary data block to replicate by reading a space map block entry (b, e) of the primary data block, wherein b represents the first snapshot and e the last snapshot to use the primary data block.”  Examiner is of the position that the primary data block being replicated includes a plurality of snapshots, b being the first and e representing the last.)

Regarding dependent claim 15, all of the particulars of claims 1, 10 and 14 have been addressed above.  Additionally, Shoens discloses:
wherein the plurality of originator snapshots are sent from the sender host to one or more second snapshots at the one or more receiver hosts (Shoens at paragraph [0027] discloses in part, “…and replicating the primary data block on the secondary file system”  Examiner is of the position that in order to replicate the data blocks in the secondary file system they are sent to the secondary file system, further Examiner is of the position that, as seen in the rejection of claim 14 above, the primary data blocks include a plurality of snapshots.)

Regarding dependent claim 16, all of the particulars of claims 1, 10 and 14 have been addressed above.  Additionally, Shoens discloses:
wherein the plurality of originator snapshots are replicated from the sender host to one or more second snapshots at the one or more receiver hosts (See Shoens at paragraph [0027] as it relates to replicating and sending snapshots between hosts.)

Regarding dependent claim 17, all of the particulars of claims 1, 10 and 14 have been addressed above.  Additionally, Shoens discloses:
wherein the plurality of originator snapshots are sent or replicated from the sender host to one or more second snapshots at the one or more receiver hosts; and each originator snapshot comprising the plurality of originator snapshots is sent or replicated to a different host of the one or receiver hosts (Shoens at Figure 32 provided below discloses a plurality of Primary hosts and a plurality of secondary hosts, such as secondary host 2, that Examiner is interpreting as disclosing an additional secondary filesystem.)

    PNG
    media_image2.png
    548
    718
    media_image2.png
    Greyscale



Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shoens in view of D’ALO in further view of Aizman U.S. Pub. No. 2012/0011176 (hereinafter “Aizman”).
Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  While, as seen in the rejection of claim 1 above, Examiner is of the position that Shoens as modified with D’ALO discloses file calls, Shoens as modified with D’ALO does not disclose:
wherein the one or more file system calls are comprised of one or more of Portable Operating System Interface (POSIX) file calls.
However Aizman at paragraph [0098], as it relates to the same field of endeavor as Shoens, teaches snapshot deltas as it relates to updating a file system and paragraph [0086] teaches in part, “Client applications will continue using the operating system native APIs ( POSIX--for UNIX clients) to access the files.”
Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the file system calls to a file system disclosed in Shoens with the use of POSIX to access files taught in Aizman to facilitate in using the method of data replication disclosed in Shoens across a plurality of operating systems.

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Shoens as modified with D’ALO does not disclose:
wherein the one or more file system calls are determined by a recurse of one or more directory structures contained in the originator and the second snapshots.
However, Aizman at paragraph [0055] teaches in part, “User operations that have the scope of the entire filesystem are therefore recursively applied to this metadata tree structure all the way down to its constituent filesystems.”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shoens in view of D’ALO in further view of Sadhwani U.S. Pub. No. 2012/0136832 (hereinafter “Sadhwani”).
Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  While Shoens discloses snapshotting between a primary file system type and a secondary file system type, Shoens does not disclose snapshots between different file system types such as POSIX and ZFS, Shoens does not disclose:
wherein the first snapshot and the second snapshot correspond to different types of file systems.
However, Sadhwani at claim 21 teaches the a source and a destination storage system having different file systems, updating snapshot between the systems including updating the data to be consistent with the respective file system.
 Both the Shoens reference and the Sadhwani reference, in the sections cited by the Examiner are in the field of endeavor of updating snapshot data between storage systems.  Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the updating of snapshot data between a primary file system and a secondary file system as disclosed in Shoens, with the updating of snapshots between storage systems and file systems of different types as taught in Sadhwani to facilitate in storing and restoring data between storage systems having dissimilar storage operating systems (See Sadhwani at paragraph [0006]).

Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shoens in view of D’ALO in further view of Gower et al. U.S. Pub. No. 2008/0115137 (hereinafter “Gower”).
Regarding dependent claim 18, all of the particulars of claim 1 have been addressed above.  While Shoens at paragraph [0027] discloses using a checksum to track changes made to a primary data block when compared to a secondary file system, Shoens does not disclose using a Finite state machine to do so.
However, Gower at paragraph [0041] teaches using a FSM to monitor the state of, and track all changes to a memory.
Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the tracking of changes to a file system disclosed in Shoens with the use of FSMs to track changes in a memory taught in Gower to facilitate in effectively tracking changes to a file system.

Regarding dependent claim 20, all of the particulars of claims 1 and 18 have been addressed above.
Examiner is of the position that, as seen in the rejection of claim 18 above, Shoens discloses tracking changes made to a filesystem using for example checksum, and as modified with Gower, can use FSMs to track said changes.  Further, Gower at paragraph [0041] teaches in part, “In exemplary embodiments, one or more FSMs monitor the state of the DRAM 509, and record and track all requested changes to the memory state due to the receipt of commands resulting in operations such as memory bank activate, bank read, bank write, bank precharge, refresh, self-refresh entry/exit, power-down entry/exit, and includes a record of state transition times associated with each of these state transitions.”  Examiner is of the position that while Gower as recited in paragraph [0041] is teaching operations applied to DRAM, if Shoens was modified with Gower and the FSMs of Gower were applied to the file system of Shoens, Examiner is of the position that it would have been obvious to one of ordinary skill in the art to use the FSMs to track file operations such as write operations to the file system as opposed to bank write to DRAM.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shoens in view of D’ALO in further view of Gower in further view of Shia U.S. Patent No. 7,512,531 (hereinafter “Shia”).
Regarding dependent claim 19, all the particulars of claims 1 and 18 have been addressed above.  While Examiner is of the position that Shoens as modified with Gower teaches tracking changes to a file system using finite state machines, Shoens in view of Gower does not disclose the finite state machines being nested.
Shia at Column 3, Lines 28-29, teaches a root and nested child FSMs integrated as a single entity.
Before the effective filing date of claimed invention it would have been obvious to one of ordinary skill in the art to combine the tracking of changes to a file system using FSMs disclosed in Shoens as modified with Gower with the root and child FSMs integrated as a single entity taught in Shia to facilitate in handling multiple repeated requests (See Shia at Column 3, Lines 30-33).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2007/0038895
Paragraphs [0018] and [0022]-[0025] as it relates to snapshots including file system information and system calls and using a snapshot difference to determine changes to a file system.
2004/0267836
The Abstract as it relates to file system snapshot differences and replication. 
2012/0096441
Paragraph [0046] as it relates to taking period snapshots of a program as it runs.
2007/0083645
Paragraph [0057] as it relates logging system calls since a previous snapshot.
2012/0265959
Paragraph [0346] as it relates to a snapshot delta including files and registry keys that did not exist in the initial snapshot but exist in the final snapshot.
2011/0119460
Paragraph [0047] as it relates to a snapshot image being system call consistent copy of a file system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154